— Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered December 9, 1985, which convicted defendant, upon her plea of guilty, of the crime of manslaughter in the first degree (Penal Law § 125.20), and sentenced her to an indeterminate term of imprisonment of from 3 Vs to 10 years, is unanimously modified, as a matter of discretion in the interest of justice, only to the extent of reducing the sentence to 2 to 6 years, and otherwise affirmed.
Upon the basis of our examination of the probation report, we find this defendant’s sentence to be excessive, inasmuch as she was 19 years old at the time that the crime was commit*278ted, does not have a prior record, is the mother of an approximately three-year-old boy, and appears to us to possess the potential to be a productive and law-abiding member of society. Concur — Kupferman, J. P., Ross, Rosenberger and Ellerin, JJ.